Case 3:20-cv-02047-DMS-JLB Document 14 Filed 04/19/21 PageID.47 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10    JULISSA COTA, individually and on          Case No. 3:20-cv-02047-DMS-JLB
11    behalf of all others similarly situated,

12                          Plaintiff,           ORDER GRANTING JOINT
                                                 MOTION TO EXTEND TIME FOR
13                   vs.                         DEFENDANT TO RESPOND TO
                                                 COMPLAINT
14    BANK OF AMERICA
      CORPORATION, a Delaware
15    corporation; and DOES 1 to 10,
      inclusive,
16
                            Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
     Case No. 3:20-cv-02047-DMS-JLB                      ORDER GRANTING JOINT MOTION TO
                                                           EXTEND TIME FOR DEFENDANT TO
                                                                  RESPOND TO COMPLAINT
Case 3:20-cv-02047-DMS-JLB Document 14 Filed 04/19/21 PageID.48 Page 2 of 2



 1           Based on the Parties’ Joint Motion to Extend Time for Defendant to Respond
 2    to Complaint, and good cause having been shown, the Court hereby orders that
 3    Defendant’s responsive pleading deadline is continued to May 17, 2021.
 4           IT IS SO ORDERED.
 5
      Dated: April 16, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case No. 3:20-cv-02047-DMS-JLB                       ORDER GRANTING JOINT MOTION TO
                                              2             EXTEND TIME FOR DEFENDANT TO
                                                                   RESPOND TO COMPLAINT
